UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4456


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAWRENCE W. NELSON, a/k/a Zikee,

                  Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 08-5657)


Submitted:    May 29, 2009                   Decided:   July 7, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Christopher A. Davis, DAVIS LAW OFFICES, Clarksburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Zelda E. Wesley, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  In United States v. Nelson, 276 F. App’x 331 (4th Cir.

2008),       we    affirmed      Lawrence     W.    Nelson’s        360-month     sentence

imposed by the district court after a jury convicted Nelson of

conspiracy to distribute and possess with intent to distribute

more       than    fifty   grams    of   crack     cocaine,      in    violation    of    21

U.S.C.       §    846   (2006).      Nelson       filed    a   petition     for   writ    of

certiorari,         and    the    Supreme   Court         vacated     the   judgment     and

remanded the case to us for further consideration in light of

Rita v. United States, 551 U.S. 338 (2007), and Gall v. United

States, 552 U.S. 38 (2007).               See Nelson v. United States, 129 S.

Ct. 890 (2009).            Upon further consideration, we vacate Nelson’s

sentence and remand for resentencing consistent with the Supreme

Court’s decision in Nelson. ∗                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 VACATED AND REMANDED




       ∗
        We note that, in his original appeal, Nelson also
challenged his conviction on several grounds.        Because the
Supreme Court’s opinion remanding the case does not affect the
issues Nelson raised with regard to his conviction, we reinstate
our prior opinion affirming his conviction.           See United
States v. Nelson, 237 F. App’x 819, 820-21 (4th Cir. 2007).



                                              2